DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAKAYA (Pub. No.: US 2020/0041019).

Regarding claim 1, Nakaya teaches a communication support device in a vehicle having left and right round lights  (Vehicle headlights, FIG. 1, 3, 5) in a front end part of the vehicle (paragraph [0008], the device comprising left and right notification devices having ring-shaped light-emitting parts (FIG. 3, 6) with changeable light-emitting regions while surrounding the left and right round lights respectively when viewed from a front (paragraph [0028]), and a control device (paragraph [0007], a vehicular illumination device “) controlling light emission of the ring-shaped light-emitting part (paragraph [0007], “a vehicular illumination device including a light emitting portion mounted on a headlight, and capable of outputting light from the light emitting portion forwardly of a vehicle with enhanced design and enhanced visibility”) so that the light-emitting region of the ring-shaped light-emitting part changes according to an operating state of the vehicle in a plurality of modes including a mode in which the light-emitting region occupies only a part of the ring-shaped light-emitting part (Paragraph [0072], “it is possible to output light from the light emitting portion 6 forwardly of the vehicle 1 with enhanced design and enhanced visibility, while mounting the light emitting portion 6 on the headlight 5”, here normal visibility with headlight 5 is a mode and using the ring-shaped light-emitting portion 6 is another mode with enhanced visibility). 
 
Regarding claim 4, Nakaya further teaches a second light is disposed on the front end part of the vehicle (FIG. 2, 4 and paragraph [0024], “The signature wing 3 exhibits a high decorative effect not only in a daytime but also in a nighttime by causing a wing light emitting portion 4 to be described later and incorporated in the signature wing 3 to emit light”) on an outer side of the ring-shaped light- emitting part (FIG. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya as applied to claim 1 above, and further in view of Yamanaka et al. (Pub. No.: US 2018/0342629 A1).

Regarding claim 3, Nakaya teaches headlamp but does not specifically teaches each of the round lights is a high-low switchable headlight of the vehicle. 

Yamanaka teaches each of the round lights is a high-low switchable headlight of the vehicle (paragraph [0259] “For this reason, in the case of passing oncoming car 199, generally, the high beam headlamp is turned off, and only the low beam headlamp is turned on” and [0260], “the operation to switch between the high beam headlamp and the low beam headlamp according to the absence/presence of the oncoming car”)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakaya in view of Yamanaka to incorporate a a high-low switchable headlight for safety reasons, the high beam headlamp is preferably used to light a road ahead as far as possible during travel on expressways at night (Yamanaka, paragraph [0259]).

Allowable Subject Matter
Claims 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art fails to teach or reasonably suggest a dimmer comprising “when the vehicle is in an operating state in which the vehicle makes communication with a person outside the vehicle, the control device controls the light emission of the ring-shaped light-emitting part so that the light-emitting region changes according to said communication”, in combination with the other limitations of the claim.

Dependent claim 8 is allowed by virtue of its dependency.

Regarding claim 9, the prior art fails to teach or reasonably suggest a dimmer comprising “wherein the notification device includes a transparent lens covering a front face of the ring-shaped light-emitting part, and wherein the lens is subjected to dark tone coloring in order to make the light- emitting region stand out from a non-light-emitting region”, in combination with the other limitations of the claim.


Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 2, prior art whether stand alone or in combination do not teach the limitation “when the vehicle is in an operating state in which the vehicle makes communication with a person outside the vehicle, the control device controls the light emission of the ring-shaped light-emitting part so that the light-emitting region changes according to said communication”. Limitations of claim 2 as a whole are not taught by prior art therefore claim 2 is objected to as being dependent upon a rejected base claim.

Claim 5 depend on claim 2, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 6, prior art whether stand alone or in combination do not teach the limitation “the notification device includes a transparent lens covering a front face of the ring- shaped light-emitting part, and the lens is subjected to dark tone coloring in order to make the light-emitting region stand out from a non-light-emitting region”. Limitations of claim 6 as a whole are not taught by prior art therefore claim 6 is objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.

Regarding amended claim 1, Applicant argues that “The Office Action took the position that Nakaya's annular light emitting portion 6 shown in Fig. 3 corresponds to the claimed ring-shaped light-emitting part. However, this annular light emitting portion 6 is taught by Nakaya to include light guide 12 of a ring shape as shown in Fig. 5. The light guide 12 receives light from the light source portion 8 via light guide 11. Apparently, when the light guide 12 receives light from the source portion 8, it emits light at its entire area, not only a part. Though there is mention of an optional use of an optical shutter at paragraph [0077], such shutter is understood to serve as allowing or shutting light emission from the source portion 8 to the light guide 12 or to the light guide 9. There is no teaching or suggestion in this citation to control light emission of the ring-shaped light guide 12 itself such that the light-emitting region occupies only a part of the ring-shaped light guide 12. Accordingly, Nakaya fails to disclose or suggest all of the elements of claim 1”.

Examiner respectfully disagrees. With broadest reasonable interpretation Nakaya’s FIG. 1-6 and paragraph 7,8, 28, 72 disclose all the features of claim 1, where normal visibility with headlight 5 is a mode and using a part of the the ring-shaped light-emitting portion 6 is another mode with enhanced visibility.

Rejection of claim 3 and 4 are sustained due to dependency from rejected claim 1 for above mentioned reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831